DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/21 has been entered.
Response to Amendment
The Amendment filed 10/04/21 has been entered. Claims 1, 3, 6, 8, 11 and 17 have been amended. Claims 1-17 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 103 rejections previously set forth in the Final Office Action mailed  7/02/21.
 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Ramanna et al. (US 20160094930 A1) and Horn et al. (US 20130189955 A1) are the closest prior art to the claimed invention.
Regarding claim 1, Ramanna teaches a method for establishing a connection to a terminal device equipped with a subscriber identity module, the method comprising: defining a plurality of subscriber identity modules as a group in a memory of a first subscriber identity module belonging to 
Horn teaches in response to a receipt of a connection request in a terminal device equipped with the first subscriber identity module, the connection request indicating the at least one subscriber identity module belonging to the group as a destination of the connection request.
Ramanna and Horn, alone or in combination do not teach inquiring the at least one characteristic relating to accessing the at least one 2Docket No. 7744-0174 Appln. No. 16/355,450 subscriber identity module from the memory of the first subscriber identity module by retrieving an identifier of the at least one subscriber identity module that is the destination from the connection request; receiving, from the memory of the first subscriber identity module after the inquiring, the at least one characteristic relating to accessing the at least one subscriber identity module that is the destination of the connection request using the retrieved identifier; and establishing, from the terminal device equipped with the first subscriber identity module, a connection to another terminal device equipped with the at least one subscriber identity module indicated in the connection request in accordance with the at least one characteristic relating to accessing the at least one subscriber identity module received from the memory of the first subscriber identity module of a particular application in combination with all the recited limitations of claim 1.
Regarding claim 6, Ramanna teaches terminal device equipped with a first subscriber identity module, the terminal device comprising: at least one processor; at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the terminal device to: define a plurality of subscriber identity modules as a group in a memory of a first subscriber identity module belonging to the group, define, for at least 
Horn teaches in response to a receipt of a connection request in the terminal device equipped with the first subscriber identity module, the connection request indicating the at least one subscriber identity module belonging to the group as a destination of the connection request.
Ramanna and Horn, alone or in combination do not teach inquire the at least one characteristic relating to accessing the at least one subscriber identity module from the memory of the first subscriber identity module by retrieving an identifier of the at least one subscriber identity module that is the destination from the connection request, receive, from the memory of the first subscriber identity module after the inquiring, the at least one characteristic relating to accessing the at least one subscriber identity module that is the destination of the connection request using the retrieved identifier, and establish, from the terminal device equipped with the first subscriber identity module, a connection to another terminal device equipped with the at least one subscriber identity module indicated in the connection request in accordance with the at least one characteristic relating to accessing the at least one 6Docket No. 7744-0174 Appln. No. 16/355,450 subscriber identity module received from the memory of the first subscriber identity module of a particular application in combination with all the recited limitations of claim 6.
Regarding claim 11, Ramanna teaches a system comprising: a terminal device equipped with a first subscriber identity module; and at least one other terminal device equipped with another subscriber identity module other than the first subscriber identity module, wherein the system is configured to: define the first subscriber identity module and the at least one other subscriber identity module as a group in a memory of the first subscriber identity module, define, for at least one of the 
Horn teaches in response to a receipt of a connection request in the terminal device equipped with the first subscriber identity module, the connection request indicating a subscriber identity module belonging to the group as a destination of the connection request.
Ramanna and Horn, alone or in combination do not teach inquire the at least one characteristic relating to accessing the at least one subscriber identity module from the memory of the first subscriber identity module by retrieving an identifier of the at least one subscriber identity module that is the destination from the connection request, receive, from the memory of the first subscriber identity module after the inquiring, the at least one characteristic relating to accessing the at least one subscriber identity module that is the destination of the connection request using the retrieved identifier, and establish, from the terminal device equipped with the first subscriber identity module, a connection to the at least one other terminal device equipped with the at least one subscriber identity module indicated in the connection request in accordance with the at least one characteristic relating to accessing the at least one subscriber identity module received from the memory of the first subscriber identity module of a particular application in combination with all the recited limitations of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Kasilya et al. (US20160014579) discloses devices, systems, and methods for handling simultaneous calls on a multi-subscriber identification module (SIM) multi-active (MSMA) device having at least a first SIM associated with a first transceiver and a second SIM associated with a second transceiver. A processor of the MSMA device may establish a first SIM call using the first transceiver and a second SIM call using the second transceiver while the first SIM call is active. The processor may also establish a direct wireless link to a second mobile communication device using a third transceiver.
Baek (US9,438,740) discloses method of operating a portable terminal having a dual Subscriber Identity Module (SIM) card is provided. The method includes displaying a message regarding whether to set a dual SIM active function, selecting an area included in the message, and confirming a setting of the dual SIM active function upon the selection of the area included in the message. 
Yu et al. (US20170118347) discloses  a first communication module configured to perform a cellular communication, a second communication module configured to perform a communication to connect the electronic device to an external electronic device, and at least one processor electrically connected to the first and second communication modules, executing the method, which includes activating the first communication module in response to detecting a preset condition, and transmitting a signal requesting call forwarding via the first communication module.
Yim et al. (US 20160021489 A1) discloses an IP multimedia subsystem (IMS)-based service sharing system includes an IMS, a master IMS terminal registered in the IMS, and a slave IMS terminal not registered in the IMS, wherein the master IMS terminal transmits IMS registration information to the slave IMS terminal by using near field communication (NFC), and the slave IMS terminal is registered in the IMS on the basis of the transmitted IMS registration information.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                                                                                                                                                                                                                                /CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641